EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kristen Harrell, on behalf of Mr. Jeremy Jay, on 2021/02/022.
In conversation with applicant’s representative the agreement for the amendment of by deletion of the word “and” from the part (E) of the claim is reached.  Therefor, the next line after the limitation (D) is the term “(E) water,”.

Allowable Subject Matter
Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Maeyama teaches a metal cleaning detergent comprising; (A)- carboxylic acids such as caprylic  and decanoic (capric) acids; [0081, 82, 84-85, Tables 1, 4: component C], (B)- alkanolamine compound; [0089, 0091, 0095, Tables 2, 4: component D], and (C)-  a hydroxyl group-containing compound of aliphatic primary alcohol such as tridecanol; [0174].  Maeyama does not teach the instantly claimed polycarboxylic acid with the given molecular weight, and also does not teach the claimed aliphatic primary alcohol of formula (5), which are taught by second and third prior arts of Tjelta and Scialla correspondingly. The current amendment od independent claim 1 and the “consisting of” language of the claim, thus 
 Maeyama does not teach the aliphatic alcohol being a branched one
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/M.R.A./Examiner, Art Unit 1767
2021/02/23                          
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767